DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes
Examiner proposed an amendment to the Applicants in order to place the application in condition of allowance. However, Applicants did not agree and demanded an office action on merits. See attached interview summary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 7, 9-10, 12, 14, 18, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 2019/0053040) in view of LINK (LINK II et al US 2020/0154305) further in view of LIN et al (US 2019/0141518)
Regarding claim 1, 12, LONG discloses portable communication device comprising: 
a wireless communication circuit configured to establish a cellular communication connection (LONG: Fig. 10, RF module); 
a socket to accommodate a universal integrated circuit card (UICC) (LONG: ¶5, a card slot where the SIM card is inserted) configured to store a first profile pre-activated by a mobile network operator (MNO) server (LONG: ¶76, the terminal has a provisional profile which is pre-initialized (pre-activated) by the MNO server (i.e. by way of establishment of a connection with the mobile terminal based on the SIM card’s profile (the provisional profile))), the first profile including a first international mobile station identity (IMSI) (LONG:  ¶77, ¶64, IMSI are included in the provisional/initial profile); and 
a processor electrically connected with the UICC and configured to cause the portable communication device to: 
transmit, using the wireless communication circuit, a request for a second profile to the MNO server based on the first profile, the request including at least one portion of the first profile (LONG: ¶77, requesting a profile by sending a request to the MNO server using the established secured connection; this request includes at least the User identity (i.e. IMSI) of the SIM card’s profile); 
in response to the transmitting of the request, receive from the MNO server a notification indicating that the second profile is prepared (LONG: ¶77, requesting a profile by sending a request to the MNO server using the established secured connection; subscription data, service information, user identity, etc., is used to relay the request to the SM-DP, by the MNO server; SM-DP in turn sends the profile (including an indication) of the new (second) profile to the terminal based on the MNO’s request; ¶88, MNO sends a verification information indicating at least implicitly that the request is being served); 
based -on the portable communication device being authenticated with a first server associated with the MNO server after the receiving of the notification, receive, using the wireless communication circuit, the second profile from the first server via a security channel established as at least part of the cellular communication connection (LONG: ¶76, ¶77-78, ¶56,  SM-SR authenticates the terminal and based on this authentications, the terminal receives the profile; the SM-SR enables transmission of the profile using a secured routing communication channel), and 
install the second profile in an embedded UICC (eUICC) of the portable communication device (LONG: ¶55, ¶77, SM-DP sends and downloads the profile to the eUICC and installs the downloaded profile; the installation is performed at least in part by the terminal).
LONG remains silent regarding a profile including a corresponding IMSI and MSISDN.
However, LINK (LINK II et al US 2020/0154305) a profile including a corresponding IMSI and MSISDN. (LINK: ¶70, profile includes both IMSI and MSISDN)
A person of ordinary skill in the art working with the invention of LONG would have been motivated to use the teachings of LINK as it provides a well-known technique of storing a default profile on the SIM card instead of anywhere else as most of the user devices in the market are programmed to read and access such profiles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LONG with teachings of LINK in order to improve flexibility and compatibility of the invention.
LONG remains silent regarding, the second profile including a second IMSI different from the first IMSI and a second MSISDN same as the first MSISDN.
However, LIN et al (US 2019/0141518) discloses the second profile including a second IMSI different from the first IMSI and a second MSISDN same as the first MSISDN (LIN: ¶3, ¶75, ¶85, ¶109, identities of the SIM cards/UICCs are different IMSIs corresponding to different service information and common user identity is MSISDN for each of the SIM cards; that is, different service information having at least different implicit IMSI that is corresponding to the respective service information).
A person of ordinary skill in the art working with the invention of LONG modified by LINK would have been motivated to use the teachings of LIN as it provides different SIM cards having individual different types of services as the requirement scenario of the single user changes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LONG modified by LINK with teachings of LIN in order to improve marketability and user experience of the invention.

Regarding claim 3, 14, LONG modified by LINK modified by LIN discloses portable communication device of claim 1, wherein the processor is configured to: in response to the installing of the second profile, enable the second profile, and disable the first profile (LONG: Fig. 3, S219, the profile of the SIM card becomes invalid based on a different IMSI included therein by the Server’s instruction; S215, the eUICC profile is enabled).


Regarding claim 7, 18, LONG modified by LINK modified by LIN discloses portable communication device of claim 1/12, wherein the processor is configured to: in response to the receiving of the notification, transmit authentication information of the of the portable communication device to the first server (LONG: ¶88, MNO sends a verification information indicating at least implicitly that the request is being served;  Fig. 3, ¶76, ¶77-78, ¶56,  SM-SR/server authenticates the terminal based on this authentication information).



Regarding claim 9, LONG modified by LINK modified by LIN discloses portable communication device of claim 7, wherein the processor is configured to establish the security channel with the first server after the portable communication device being authenticated with the first server (LONG: ¶76, a secure channel is established between the terminal and SM-SR of the server).

Regarding claim 10, 20, LONG modified by LINK modified by LIN discloses portable communication device of claim 1/12, wherein the request comprises at least one of international mobile equipment identity (IMEI) of the portable communication device, the first IMSI, or the first MSISDN (LONG: ¶64, request includes IMSI, MSISDN, etc).





Claims 2, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over LONG modified by LIN modified by LINK as applied to claim 1/12 above, further in view of SOMAYAJULA et al (US 8965366)

Regarding claim 2, 13 , LONG modified by LINK modified by LIN discloses electronic device of claim 1/12, wherein the profile corresponds to an IMSI (LONG: ¶73), and the request is to the MNO server (LONG: ¶77, request is sent to the MNO server)
LONG modified by LINK modified by LIN remains silent regarding identifying that a current location of the portable communication device corresponds to a country code of the first IMSI; and perform the transmitting of the request is in response to the identifying.
However, SOMAYAJULA et al (US 8965366) discloses identifying that a current location of the portable communication device corresponds to a country code of the first IMSI; and perform the transmitting of the request is in response to the identifying. (SOMAYAJULA: Fig. 6, col. 9:9-col. 10:3, the current location of the device is compared with the first profile, and the requesting the second profile when the location information is of a particular country code).
A person of ordinary skill in the art working with the invention of LONG modified by LINK modified by LIN would have been motivated to use the teachings of SOMAYAJULA as it provides a worldwide useable modem which is reconfigurable and provides highest mobility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LONG modified by LINK modified by LIN with teachings of SOMAYAJULA in order to improve mobility. 

Claims 4, 5, 15, 16, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over LONG modified by LIN modified by LINK as applied to claim 1/12 above, further in view of AHMED et al (US 2019/0313241)

Regarding claim 4, 15, LONG modified by LINK modified by LIN discloses the electronic device of claim 1, wherein the processor is configured to: send a request of the second profile and receive a notification in response to the request (LONG: Fig. 3, a request is sent for a second profile and receive a notification in form of verification information from the MNO).
LONG modified by LINK modified by LIN remains silent wherein the processor is configured to: receive an activation code from the MNO server as at least part of the notification and access the first server based at least in part on the activation code.
However, AHMED et al (US 2019/0313241) discloses wherein the processor is configured to: receive an activation code from the MNO server as at least part of the notification. (AHMED: ¶88-91, an activation code is obtained from the MNO); and and access the first server based at least in part on the activation code (AHMED: ¶93, ¶5, an authentication with the second server is performed based on the activation code obtained from the MNO).
A person of ordinary skill in the art working with the invention of LONG modified by LINK modified by LIN would have been motivated to use the teachings of AHMED as it provides a way to improved remote provision of the devices (¶9) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LONG modified by LINK modified by LIN with teachings of AHMED in order to improve remote provisions of the user devices.

Regarding claim 5, 16, LONG modified by LINK modified by LIN modified by AHMED discloses portable communication device of claim 4, wherein the activation code includes at least one of a matching Identifier (ID) generated by the first server, an Integrated Circuit Card Identifier (ICCID), an eUICC identification (EID) of the eUICC, or a Uniform Resource Locator (URL) of the first server (AHMED: Fig. 6, ¶90, AC is a matching ID generated by the subscription management server).

Regarding claim 8, 19, LONG modified by LINK modified by LIN portable communication device of claim 7/18, wherein the authentication information comprises at least one verification information (LONG: Fig. 3, and Fig. 5, ¶102, verification information) . 
LONG modified by LINK modified by LIN  remains silent regarding, however, AHMED discloses, verification information being at least one of an activation code received from the MNO server, an eUICC identification (EID) of the eUICC, or certificate issuer information (AHMED: ¶88-91, an activation code is obtained from the MNO).

A person of ordinary skill in the art working with the invention of LONG modified by LINK modified by LIN would have been motivated to use the teachings of AHMED as it provides a way to improved remote provision of the devices (¶9) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LONG modified by LINK modified by LIN with teachings of AHMED in order to improve remote provisions of the user devices.
	 
Regarding claim 11, LONG modified by LINK modified by LIN discloses portable communication device of claim 1, wherein the first server corresponds to an subscription manager-data preparation server (LONG: ¶54, SM-DP).
LONG modified by LINK modified by LIN remains silent regarding, however, AHMED discloses SM-DP being SM-DP+ (AHMED: ¶89, SM-DP+)
A person of ordinary skill in the art working with the invention of LONG modified by LINK modified by LIN would have been motivated to use the teachings of AHMED as it provides a later version of the SM-DP enhancing compatibility and performance of the server. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LONG modified by LINK modified by LIN with teachings of AHMED in order to improve the overall performance of the server.


Claims 6, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over LONG modified by LINK modified by LIN as applied to claim 1/11 above, further in view of AHMED et al (US 2019/0313241), still further in view of SONNTAG (US 2018/0063698)

Regarding claim 6, 17, LONG modified by LINK modified by LIN discloses the electronic device of claim 1/12, wherein the processor is configured to: send a request of the second profile and receive a notification in response to the request(LONG: Fig. 3, a request is sent for a second profile and receive a notification in form of verification information from the MNO).
LONG modified by LINK modified by LIN remains silent regarding receiving an activation code of the second server from the first server in response to the request of the second profile, and access the second server according to the obtained activation code.
However, AHMED et al (US 2019/0313241) discloses obtaining an activation code from the first server in response to the request of the second profile (AHMED: ¶88-91, an activation code is obtained from the MNO in response to the request); and access the second server according to the activation code (AHMED: ¶93, ¶5, an authentication with the second server is performed based on the activation code obtained from the MNO).
A person of ordinary skill in the art working with the invention of LONG modified by LINK modified by LIN would have been motivated to use the teachings of AHMED as it provides a way to improved remote provision of the devices (¶9) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LONG modified by LINK modified by LIN with teachings of AHMED in order to improve remote provisions of the user devices.
	LONG modified by LINK modified by LIN modified by AHMED remains silent regarding activation code being URL.
However, SONNTAG discloses activation code being URL (SONNTAG: ¶126, activation code is a URL).
	A person of ordinary skill in the art working with the invention of LONG modified by LINK modified by LIN modified by AHMED would have been motivated to use the teachings of SONNTAGE as it provides a well know activation code used in the art which is user friendly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LONG modified by LINK modified by LIN modified by AHMED with teachings of SONNTAG in order to improve user experience.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,026,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of application claim all that is recited in claim 1-12 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461